 



EXHIBIT 10.5
AMVESCAP GLOBAL STOCK PLAN
(Amended and Restated Effective as of August 31, 2005)
ARTICLE I
PURPOSES OF THE PLAN
     The main purposes of the AMVESCAP Global Stock Plan are (i) to provide
additional incentives to employees, including directors who are also employees,
of AMVESCAP PLC and its Subsidiaries in the form of contingent awards of
ordinary shares of AMVESCAP PLC (including American depositary shares
representing such ordinary shares), (ii) to seek to retain such Participants by
making a portion of their compensation contingent upon the satisfaction of
certain vesting requirements, and (iii) to enhance a long-term mutuality of
interest between Participants and shareholders of the Company. This Plan is
intended to be part of an employees’ share scheme within the meaning of section
743 of the Companies Act.
ARTICLE II
DEFINITIONS
     As used in the Plan, the terms set forth below shall have the meanings
indicated unless the context clearly indicates to the contrary. Where the
context so admits or requires, the singular shall include the plural and the
masculine shall include the feminine and vice versa.
     Account. “Account” shall mean a book account which may be maintained by a
Participant’s employer (the Company or a Subsidiary, as the case may be)
reflecting the Shares, cash and other property, together with earnings and
distributions thereon, credited to a Participant with respect to his Deferred
Share Award(s) pursuant to Section 6.2(a).
     Average Cost Per Share. “Average Cost Per Share,” with respect to a
Deferred Share Award and any crediting or reinvestment of amounts pursuant to
Section 6.2(a), as the case may be (“Reinvestment”), shall mean (i) with respect
to ordinary shares of the Company, the average cost per share purchased with
respect to such Award or Reinvestment, as the case may be, as determined in any
reasonable manner by the Plan Administration Committee and (ii) with respect to
American depositary shares (“ADSs”) representing ordinary shares of the Company,
the average cost per ADS purchased with respect to such Award or Reinvestment,
as the case may be, as determined in any reasonable manner by the Plan
Administration Committee.
     Award Certificate. “Award Certificate” shall mean a written instrument
which evidences a Share Award and includes such provisions governing such Share
Award, not inconsistent with the Plan, as may be specified by the Plan
Administration Committee.
     Award Date. “Award Date” shall mean, with respect to a Share Award, the
date specified by the Plan Administration Committee with respect to the grant of
such Share Award.

 



--------------------------------------------------------------------------------



 



     Beneficiary. “Beneficiary” shall mean the person or persons determined to
be a Participant’s beneficiary pursuant to Section 9.3.
     Board of Directors. “Board of Directors” shall mean the Board of Directors
of the Company.
     Cause. “Cause” shall mean, when used in connection with the termination of
a Participant’s employment, the termination of the Participant’s employment by
the Company or a Subsidiary on account of (i) the willful violation by the
Participant of (x) any law, (y) any rule of the Company or such Subsidiary or
(z) any rule or regulation of any regulatory body to which the Company or such
Subsidiary is subject, including, without limitation, The Stock Exchange or any
other exchange or contract market of which the Company or such Subsidiary is a
member, which violation would materially reflect on the Participant’s character,
competence or integrity, (ii) a breach by a Participant of the Participant’s
duty of loyalty to the Company and/or its Subsidiaries in contemplation of the
Participant’s termination of employment with the Company or a Subsidiary, such
as the Participant’s solicitation of customers or employees of the Company or
any Subsidiary prior to the termination of his employment or (iii) the
Participant’s unauthorized removal from the premises of the Company or a
Subsidiary of any records, files, memoranda, data in machine readable form,
reports, fee lists, customer lists, drawings, plans, sketches, or other
documents (in any medium or form) relating to the business of the Company or a
Subsidiary or the customers of the Company or a Subsidiary, including, but not
limited to, all intellectual property and proprietary research which the
Participant uses, develops or comes in contact with in the course of or as the
result of his employment with the Company or a Subsidiary, as the case may be.
Any rights the Company or a Subsidiary may have hereunder in respect of the
events giving rise to Cause shall be in addition to the rights the Company or
such Subsidiary may have under any other agreement with the employee or at law
or in equity. If, subsequent to a Participant’s voluntary termination of
employment or involuntary termination of employment without Cause, it is
discovered that the Participant’s employment could have been terminated for
Cause, such Participant’s employment shall, at the election of the Plan
Administration Committee in its sole discretion, be deemed for the purposes of
this Plan to have been terminated for Cause.
     Change in Control. “Change in Control” shall mean (x) with respect to the
Company, the occurrence of any of the following events:
     (i) (a) the effective time of the merger or other business combination of
the Company with or into another corporation, and with respect to the surviving
public company, a majority of the directors of which were not directors of the
Company immediately prior to such merger or combination and in which the
stockholders of the Company immediately prior to the effective date of such
merger or combination directly or indirectly own less than a majority of the
voting power in such corporation, or (b) consummation of the direct or indirect
sale or other disposition of all or substantially all of the assets of the
Company;

- 2 -



--------------------------------------------------------------------------------



 



     (ii) (a) the acquisition by purchase, subscription or otherwise (including
pursuant to a reconstruction or scheme of arrangement) by any person (or persons
acting together, meaning persons party to an agreement to which section 204 of
the Companies Act applies) of 20 percent or more of the relevant share capital
of the Company (or any successor company to which all or the majority of the
assets of the Company are transferred pursuant to any such reconstruction or
scheme of arrangement); (b) the giving of notice of any general meeting of the
Company at which a resolution will be proposed for the winding-up of the
Company; (c) if under section 425 of the Companies Act, the Court sanctions a
compromise or arrangement proposed for the purposes of or in connection with a
scheme for the reconstruction of the Company or its amalgamation with any other
company or companies; or (d) any scheme of arrangement involving the
reconstruction of the Company or the amalgamation of the Company with any other
entity that is approved by the holders of Shares;
     (iii) any person obtains Control of the Company as a result of making an
offer to acquire Shares which is either unconditional or is made on a condition
such that, if it is satisfied, the person making the offer will have Control of
the Company; or
     (iv) a change in the composition of the Board of Directors such that
individuals who, as of December 1, 2002, constituted the Board of Directors
(generally the “Directors” and as of November 30, 2004, the “Continuing
Directors”) cease for any reason to constitute at least a majority thereof,
provided that any person becoming a Director subsequent to November 30, 2004,
whose nomination for election was approved by a vote of at least a majority of
the Continuing Directors (other than a nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors) shall be deemed to be a
Continuing Director; and
(y) with respect to a Subsidiary, the consummation of the sale of the capital
stock or all or substantially all of the assets of such Subsidiary to a third
party that is not affiliated with the Company or any Subsidiary, or the
effective time of the merger or other business combination of such Subsidiary
with or into, a third party that is not affiliated with the Company or any
Subsidiary.
     For the purpose of clause (x)(iii) above, (A) a person shall be deemed to
have obtained “Control of the Company” if he and others acting in concert with
him have together obtained Control of it and (B) “Control” shall mean, in
relation to the Company, the power of a person to secure that the affairs of the
Company are conducted in accordance with the wishes of that person by means of
the holding of shares or the possession of voting power in or in relation to the
Company or by virtue of any powers conferred by the articles of association of
the Company.
     Code. “Code” shall mean the United States of America Internal Revenue Code
of 1986, as amended from time to time.

- 3 -



--------------------------------------------------------------------------------



 



     Companies Act. “Companies Act” shall mean the Companies Act 1985 of Great
Britain, as amended from time to time.
     Company. “Company” shall mean AMVESCAP PLC and any successor corporation
which continues the Plan pursuant to Section 9.10.
     Controlling Company. “Controlling Company,” with respect to any
Participant, shall mean an entity which is party to a transaction or series of
transactions resulting in a Change in Control, or is a parent, subsidiary, or
affiliate of such an entity, and which becomes the employer of the Participant
as a result of such Change in Control.
     Deferred Share Award. “Deferred Share Award” shall mean an award issued
pursuant to this Plan which represents the right to receive Shares, cash or
other property (or a combination of the foregoing) upon the satisfaction of
vesting and other conditions determined by the Plan Administration Committee.
     Disability. “Disability” shall mean any physical or mental condition that
would qualify a Participant for a disability benefit under the long-term
disability plan maintained by the Company or a Subsidiary under which the
Participant is covered.
     ERISA. “ERISA” shall mean the United States of America Employee Retirement
Income Security Act of 1974, as amended from time to time.
     Exchange Act. “Exchange Act” shall mean the United States of America
Securities Exchange Act of 1934, as amended from time to time.
     Good Reason. “Good Reason” shall mean a reduction in a Participant’s cash
compensation, or a material reduction in a Participant’s responsibilities or
position, with the Company and its Subsidiaries (or the Controlling Company and
its subsidiaries, as the case may be) following a Change in Control.
     Investment Company Act. “Investment Company Act” shall mean the United
States of America Investment Company Act of 1940, as amended from time to time.
     Participant. “Participant” shall mean a person who, as an employee (or
director who is also an employee) of the Company or any Subsidiary, has been
granted a Share Award under the Plan and which Share Award remains outstanding;
provided that in the case of the death of a Participant, the term “Participant”
refers to a beneficiary designated pursuant to Section 9.3 or the legal guardian
or other legal representative acting in a fiduciary capacity on behalf of the
Participant under applicable state law and court supervision.
     Plan. “Plan” shall mean the AMVESCAP Global Stock Plan, as constituted by
these rules, as qualified by the attached Appendices, and as amended from time
to time.
     Plan Administration Committee. “Plan Administration Committee” shall mean
the plan administration committee, or any successor committee, comprised of a
majority of United States persons within the meaning of section 7701(a)(30) of
the Code and

- 4 -



--------------------------------------------------------------------------------



 



appointed by the Remuneration Committee from time to time to administer the Plan
in accordance with the terms hereof and direct the Trustee and serving at the
pleasure of the Remuneration Committee.
     Remuneration Committee. “Remuneration Committee” shall mean the duly
appointed Remuneration Committee, or any successor thereto, of the Board of
Directors; provided that, in the event that the Remuneration Committee is
comprised of less than a majority of United States persons within the meaning of
Section 7701(a)(30) of the Code, all powers of the Remuneration Committee
described herein shall be exercised by a majority of those members of the
Remuneration Committee who are United States persons within the meaning of
Section 7701(a)(30) of the Code.
     Restricted Share Award. “Restricted Share Award” shall mean, with respect
to each Participant, Shares awarded to such Participant under the Plan by the
Plan Administration Committee pursuant to Section 6.1 that are subject to the
restrictions contained in Section 6.3, so long as such restrictions are in
effect.
     Securities Act. “Securities Act” shall mean the United States of America
Securities Act of 1933, as amended from time to time.
     Share Award. “Share Award” shall mean any Deferred Share Award and any
Restricted Share Award, in each case, granted pursuant to the Plan.
     Shares. “Shares” shall mean the ordinary shares of the Company, or any
other shares and/or other property into which the ordinary shares of the Company
are converted pursuant to a stock split, reverse split, subdivision,
reconstruction, amalgamation, scheme of arrangement, recapitalization,
reorganization, merger, combination, consolidation, split-up or other similar
corporate event and shall include American depositary shares representing such
ordinary shares.
     Subsidiary. “Subsidiary” shall mean a corporation with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors.
     The Stock Exchange. “The Stock Exchange” shall mean The International Stock
Exchange of the United Kingdom and Republic of Ireland Limited.
     Trust. “Trust” shall mean the grantor trust of the Company from time to
time to which contributions are made in respect of the Plan and, in the case of
any Subsidiary, the term “Trust” shall be limited to such Subsidiary’s Sub-Trust
as described in Section 1.3 of the Trust Agreement.
     Trust Agreement. “Trust Agreement” shall mean the trust agreement between
the Company and the Trustee as amended from time to time with respect to the
Trust.
     Trustee. “Trustee” shall mean the entity from time to time serving as
trustee under the Trust Agreement.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE III
EFFECTIVE DATE AND TERM
     Section 3.1 In General. The Plan was originally adopted effective as of
December 17, 1993, and was amended and restated effective as of January 1, 1997.
The Plan was further amended by (i) the First Amendment to the Plan effective as
of December 1, 1998, (ii) the Second Amendment to the Plan effective as of
January 1, 2001, and (iii) the Third Amendment to the Plan effective as of
February 1, 2002. The Plan was amended and restated a second time, effective as
of December 1, 2002, and was further amended by the First Amendment to the
Amended and Restated Plan effective as of October 12, 2004. The Plan was amended
and restated a third time, effective as of November 30, 2004, and has been
further amended and restated as set forth herein. The Plan shall continue in
effect, as amended from time to time, in accordance with its terms until
terminated by the Remuneration Committee or the Board of Directors. The Plan is
a plan of the Company and a plan of each Subsidiary that is the employer of a
Participant.
     Section 3.2 Transition and Effect on Outstanding Awards. The purpose of
this amendment and restatement is, in part, to change the provisions of the Plan
to comply with Section 409A of the Code with respect to Share Awards which
become vested or non-forfeitable on or after December 31, 2004, and the Plan
shall be so interpreted. Amounts deferred prior to December 31, 2004, and awards
granted prior to November 30, 2004, shall continue to be governed by the terms
of the Plan in effect prior to this amendment and restatement; provided,
however, that no elective deferrals shall be permitted with respect to any
awards which remained unvested or forfeitable as of December 31, 2004, and
distributions with respect to such awards shall be made as soon as reasonably
practicable following vesting and in no event later than such time as may be
required to prevent the distribution from constituting the deferral of
compensation for purposes of Code Section 409A.
ARTICLE IV
ADMINISTRATION OF THE PLAN
     Section 4.1 In General. Except as provided below, the Plan shall be
administered by the Plan Administration Committee. The Plan Administration
Committee shall have full authority, consistent with the Plan, to administer the
Plan, including authority to interpret and construe any provision of the Plan
and to adopt such rules and procedures for administering the Plan. The Plan
Administration Committee also shall have full authority to prescribe the form of
each Award Certificate and any other agreements or documents under the Plan,
which need not be identical for each Participant, and to make all other
decisions and determinations that may be required under the Plan or as the Plan
Administration Committee deems necessary or advisable to administer the Plan.
     Notwithstanding anything to the contrary, the Remuneration Committee shall
have the exclusive power, authority and discretion to take all actions under the
Plan with respect to “directors and senior management” of the Company, as such
term is defined in

- 6 -



--------------------------------------------------------------------------------



 



the general instructions to Form 20-F promulgated under the Exchange Act, and
with respect to Share Awards granted to such persons. The Remuneration Committee
also may reserve to itself any or all of the authority and responsibility of the
Plan Administration Committee under the Plan or may act as administrator of the
Plan for any and all purposes. To the extent the Remuneration Committee (a) is
acting with respect to ”directors and senior management” of the Company, or with
respect to a Share Award granted to such persons, or (b) has reserved any
authority and responsibility or during any time that the Remuneration Committee
is acting as administrator of the Plan, it shall have all the powers of the Plan
Administration Committee hereunder, and any reference herein to the Plan
Administration Committee (other than in this Section 4.1) shall include the
Remuneration Committee. To the extent any action of the Remuneration Committee
under the Plan conflicts with actions taken by the Plan Administration
Committee, the actions of the Remuneration Committee shall control. Decisions of
the Remuneration Committee or the Plan Administration Committee, as the case may
be, regarding any matter connected with the Plan shall be final and binding on
all parties.
     Section 4.2 Authority of the Plan Administration Committee. Except as
provided in Section 4.1, the Plan Administration Committee has the exclusive
power, authority and discretion to:
     (i) Grant Share Awards;
     (ii) Designate Participants;
     (iii) Determine the type or types of Share Awards to be granted to each
Participant;
     (iv) Determine the number of Share Awards to be granted and the number of
Shares, cash, or other property to which a Share Award will relate;
     (v) Determine the terms and conditions of any Share Award granted under the
Plan, including but not limited to, the ability to receive Restricted Shares in
lieu of Deferred Shares, the ability to receive dividends or other distributions
paid with respect to the Shares underlying such award, any restrictions or
limitations on the Share Award, and any schedule for vesting or lapse of
forfeiture restrictions (including any accelerations or waivers thereof), based
in each case on such considerations as the Plan Administration Committee in its
sole discretion determines;
     (vi) Accelerate the vesting or lapse of restrictions of any outstanding
Share Award, in accordance with Section 6.1(d), based in each case on such
considerations as the Plan Administration Committee in its sole discretion
determines;
     (vii) Determine whether, to what extent, and under what circumstances a
Share Award may be canceled, forfeited, or surrendered;

- 7 -



--------------------------------------------------------------------------------



 



     (viii) Decide all other matters that must be determined in connection with
a Share Award;
     (ix) Amend any Award Certificate as provided herein; and
     (x) Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Subsidiary may operate, in order to assure the
viability of the benefits of Share Awards granted to participants located in
such other jurisdictions and to meet the objectives of the Plan.
     Section 4.3 Award Certificates. Each Share Award shall be evidenced by an
Award Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Plan Administration
Committee.
     Section 4.4 Indemnification. No member of the Plan Administration Committee
or the Remuneration Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company and the Subsidiaries shall
indemnify and hold harmless each member of the Plan Administration Committee and
the Remuneration Committee, and each other director or employee of the Company
or a Subsidiary to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost, expense
(including counsel fees, which fees shall be paid as incurred) or liability
(including any sum paid in settlement of a claim with the approval of the Board
of Directors) arising out of any action, omission or determination relating to
the Plan, if such action, omission or determination was taken or made by such
member, director or employee in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and the
Subsidiaries, and with respect to any criminal action or proceeding, such member
had no reasonable cause to believe his conduct was unlawful. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
and the Subsidiaries, and, with respect to any criminal action or proceeding,
had reasonable cause to believe that his conduct was unlawful.
ARTICLE V
ELIGIBILITY
     Section 5.1 In General. Share Awards may be granted to any employee,
officer, or director who is also an employee of the Company or any Subsidiary
selected by the Plan Administration Committee as a Participant in the Plan in
accordance with the terms of the Plan and the rules and procedures established
by the Plan Administration Committee. Non-employee directors shall not be
eligible to receive Share Awards under the Plan.

- 8 -



--------------------------------------------------------------------------------



 



     Section 5.2 Investment Company Act Limitation. With respect to any
Participant, the Plan Administration Committee may, in its discretion, use its
authority under Section 6.1(d) to accelerate the vesting of such Participant’s
Share Award(s) so that neither the Plan nor the Trust will be required to
register as an investment company under the Investment Company Act.
ARTICLE VI
SHARE AWARDS
     Section 6.1 Grant of Share Awards.
     (a) In General. The Plan Administration Committee may grant Share Awards to
any Participant in such amounts and subject to such terms and conditions as may
be selected by the Plan Administration Committee in its sole discretion. Each
Share Award shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Share Award. Each Participant who
has been granted a Share Award shall receive a Deferred Share Award on the Award
Date; provided that, the Plan Administration Committee may, in its sole
discretion, provide in an Award Certificate that a Participant who has been
granted a Deferred Share Award shall have the opportunity to elect to receive in
lieu of such Deferred Share Award a Restricted Share Award for all of the Shares
subject to such Deferred Share Award. Such Participant shall notify the Plan
Administration Committee (or its delegate) of his election to receive a
Restricted Share Award no later than the thirtieth day after the Award Date. If
such Participant fails to respond prior to such date, the Participant shall be
deemed to have made no election and shall retain the Deferred Share Award.
Following such date, the Participant cannot elect to change the type of Share
Award(s) so granted.
     Each Participant’s Share Award shall be subject to the terms of the Plan
applicable to that type of Share Award, the applicable Award Certificate, the
rules and procedures established by the Plan Administration Committee, and such
additional terms as may be adopted from time to time applicable to particular
jurisdictions. No Participant shall have any right to receive any Shares other
than in accordance with the terms of the Plan applicable to the type of Share
Award granted to such Participant, including any applicable additional terms.
     (b) Issuance and Restrictions. Deferred Shares and Restricted Shares shall
be subject to such restrictions on transferability and other restrictions as the
Plan Administration Committee may impose. These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Plan Administration Committee determines on the Award Date or thereafter.
     (c) Forfeiture. Upon termination of a Participant’s employment with the
Company and its Subsidiaries during the applicable vesting or restriction
period, or upon failure to satisfy a performance goal during the applicable
vesting or restriction period, any Share Award(s) granted to such Participant
which at that time have not vested or are subject to restrictions, as the case
may be, shall be forfeited unless otherwise provided in

- 9 -



--------------------------------------------------------------------------------



 



the Award Certificate or determined by the Plan Administration Committee in its
sole discretion. The date of a Participant’s termination of employment shall be
determined at the sole discretion of the Plan Administration Committee. Any
Shares, cash or other property underlying forfeited Share Awards, including, if
applicable, amounts credited to the Participant’s Account with respect to such
Share Awards, shall revert to the Trust and, unless otherwise determined by the
Plan Administration Committee, shall be added to and allocated as part of
subsequent Award(s) made under the Plan. Under no circumstances shall such
Shares, cash or other property held in the Trust revert to the Company or any of
its Subsidiaries; however such Shares, cash or other property shall be available
to creditors of the Company or any Subsidiary in the event of the Company’s or
such Subsidiary’s insolvency in accordance with the terms and conditions of
Section 7.2 and the Trust Agreement.
     (d) Acceleration of Vesting and Lapse of Restrictions. Notwithstanding the
foregoing and unless otherwise determined by the Plan Administration Committee,
any Share Award(s) of a Participant not previously forfeited shall immediately
vest, and any restrictions thereon shall lapse, in the event of:
     (i) such Participant’s termination of employment with the Company or a
Subsidiary by reason of his death or Disability; or
     (ii) the involuntary termination, other than for Cause, of such
Participant’s employment with the Company or any of its Subsidiaries following a
Change in Control, unless the Participant is subsequently employed by the
Company, any of its Subsidiaries, or the Controlling Company; or
     (iii) the Participant’s resignation from employment with the Company or any
of its Subsidiaries for Good Reason following a Change in Control, unless the
Participant is subsequently employed by the Company, any of its Subsidiaries, or
the Controlling Company; or
     (iv) in the event that the Participant is employed by the Company, any of
its Subsidiaries, or the Controlling Company following a Change in Control, the
involuntary termination, other than for Cause, of such Participant’s employment
with the Company, any of its Subsidiaries, or the Controlling Company or the
Participant’s resignation from employment with the Company, any of its
Subsidiaries, or the Controlling Company for Good Reason.
     In addition, the Plan Administration Committee may accelerate the vesting
or lapse of restrictions of any Share Award at any time in its sole discretion.
     Section 6.2 Deferred Share Awards.
     (a) Accounts and Dividends. The Plan Administration Committee may, in its
sole discretion, establish an Account comprised of one or more sub-accounts,
each relating to a particular Deferred Share Award granted to a Participant and
initially credited with the amount of such Deferred Share Award. To the extent
required by the terms of a particular Deferred Share Award, each sub-account of
the Participant’s

- 10 -



--------------------------------------------------------------------------------



 



Account may be adjusted to reflect the earnings, distributions, dividends, gains
and losses with respect to the Shares, cash and/or other property allocated to
the sub-account for each Deferred Share Award. In the discretion of the Plan
Administration Committee, such amounts may be credited in cash or reinvested to
purchase additional Shares based upon the Average Cost Per Share, and such
amounts or additional shares shall be subject to the same vesting and other
restrictions to which such initial Deferred Share Award is subject.
     (b) Distributions; In General. Subject to any applicable withholding
obligations and Section 9.1, upon the vesting of a Deferred Share Award, the
Plan Administration Committee shall direct the Company or the Trustee to deliver
or cause to be delivered to the Participant the Shares, cash or other property
subject to such Share Award including, if applicable, the amount credited to
such Participant’s Account in respect of the vested Deferred Share Award, as
soon as reasonably practicable and in no event later than such time as may be
required to prevent the distribution from constituting the deferral of
compensation for purposes of Code Section 409A.
     (c) Termination of Trust or Court-Ordered Distribution. In the event that
the Trust is terminated prior to the vesting of a Deferred Share Award or in the
event that a court of competent jurisdiction finally determines that the Company
or a Subsidiary is obligated to distribute to a Participant, Beneficiary or any
other person any Shares underlying the Deferred Share Awards prior to the time
of vesting otherwise provided for in the Award Certificate and Article VI, the
Shares so distributed to such Participant, Beneficiary or other person shall, in
the sole discretion of the Plan Administration Committee, be restricted as to
transferability and shall be subject to forfeiture until the date that the
Shares would otherwise have been vested under the terms of the Plan and the
relevant Award Certificate had they not been distributed to the Participant,
Beneficiary or other person and had remained subject to the Plan, and each stock
certificate representing such Shares shall bear the legend provided for in
Section 6.3(f). If the Shares are issued in uncertificated form, the Company
shall instruct the transfer agent to restrict the sale or transfer of the Shares
pursuant to this Section 6.2(c).
     (d) No Rights as a Shareholder. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, a Participant
shall have no right to vote the Shares subject to a Deferred Share Award, and
shall have no rights as a shareholder with respect to such Shares, until such
time as Shares are distributed to the Participant in settlement of the Deferred
Share Award.
     (e) Voting of Shares.
     (i) The Plan Administration Committee shall direct the Trustee, and the
Trustee shall have no discretion, as to the manner in which the voting rights
attaching to Shares that are allocated to unvested Deferred Share Awards are to
be voted.
     (ii) The Plan Administration Committee shall direct the Trustee, and the
Trustee shall have no discretion, as to the manner in which the voting rights

- 11 -



--------------------------------------------------------------------------------



 



attaching to Shares that are allocated to vested Deferred Share Awards are to be
voted; provided that, the Plan Administration Committee may, in its sole
discretion, direct the Trustee to take direction from any or all Participants as
to the manner in which the Shares subject to the relevant Participant’s vested
Deferred Share Awards are to be voted. If the Plan Administration Committee
directs the Trustee to take voting directions from any Participant(s), (x) the
Trustee shall vote combined fractional Shares, to the extent possible, to
reflect the directions of the Participant(s) holding such Shares and (y) if the
Trustee does not receive valid Participant voting directions with respect to the
Shares allocated to a Participant’s vested Deferred Share Award(s), the Trustee
shall have no discretion as to the voting of such Shares but shall vote such
Shares in the manner directed by the Plan Administration Committee.
     (iii) Notwithstanding any other provision of this Section 6.2(e), the
Shares allocated to a Participant’s Deferred Share Awards shall be voted by the
Trustee, at the direction of the Plan Administration Committee, with respect to
any Participant(s) with respect to whom counsel to the Company advises that the
Participant might be taxed on the value of the Participant’s Deferred Share
Awards if the Participant(s) were permitted to direct the voting of such Shares.
     (f) Tender of Shares.
     (i) If any person shall commence a tender or exchange offer or any similar
transaction with respect to Shares, the Plan Administration Committee shall be
entitled to direct the Trustee, and the Trustee shall have no discretion, as to
whether the Shares underlying unvested Deferred Share Awards allocated to
Participants’ Accounts are to be tendered and whether such tender is to be
revoked (to the extent such a revocation is permitted by the terms of such
tender or exchange offer or applicable law).
     (ii) If any person shall commence a tender or exchange offer or any similar
transaction with respect to Shares, the Plan Administration Committee shall be
entitled to direct the Trustee, and the Trustee shall have no discretion, as to
whether the Shares underlying vested Deferred Share Awards allocated to
Participants’ Accounts are to be tendered and whether such tender is to be
revoked (to the extent such a revocation is permitted by the terms of such
tender or exchange offer or applicable law); provided that, the Plan
Administration Committee may, in its sole discretion, direct the Trustee to take
direction from any or all Participant(s) as to whether such Shares are to be
tendered and whether such tender is to be revoked (to the extent such a
revocation is permitted by the terms of such tender or exchange offer or
applicable law). If the Plan Administration Committee directs the Trustee to
take tender directions from any Participant(s), (x) the Trustee shall tender
Shares underlying vested Deferred Share Awards allocated to any Participants’
Accounts for which the Trustee shall have received affirmative and valid
Participant directions to tender (except to the extent such directions are
revoked prior to such tender); (y) the Trustee shall revoke the tender of Shares
allocated to any Participants’ Accounts underlying

- 12 -



--------------------------------------------------------------------------------



 



vested Deferred Share Awards for which the Trustee shall have received
affirmative and valid Participant directions to revoke such tender; and (z) the
Trustee shall not tender, or revoke the tender of, Shares allocated to
Participants’ Accounts for which the Trustee does not receive affirmative and
valid Participant directions.
     (iii) To the extent that a Participant or the Plan Administration Committee
elects to tender Shares allocated to a Participant’s Account, the Trustee shall
transfer the consideration the Trustee receives as a result of such tender into
the Trust and the Participant’s Share Award and Account, if applicable, shall
reflect the transfer.
     (iv) Notwithstanding any other provision of this Section 6.2(f), the Plan
Administration Committee, in its sole discretion, shall make tender decisions
with respect to Shares held in the Accounts of Participants with respect to whom
counsel to the Company advises that the Participant(s) might be taxed on the
value of the Participant’s Account if the Participant(s) were permitted to
direct the tender of Shares.
     Section 6.3 Restricted Share Awards.
     (a) Grant of Restricted Share Awards. Subject to Sections 6.3(b), 6.3(c)
and 9.1, the Plan Administration Committee shall direct the Trustee to deliver
or cause to be delivered to any Participant who has elected to receive a
Restricted Share Award pursuant to Section 6.1 certificates for the Shares
subject to his Restricted Share Award, which shall be subject to the
restrictions contained in this Section 6.3 from the Award Date until such
Restricted Share Award vests in accordance with the Award Certificate or
Section 6.1(d). The Shares subject to a Restricted Share Award shall be held by
the AMVESCAP Employee Share Service; provided that a Participant may transfer
any Shares that have vested in accordance with the Award Certificate or
Section 6.1(d), from such Employee Share Service. The Plan Administration
Committee shall issue appropriate stop-transfer restrictions to the AMVESCAP
Employee Share Service in respect of the Shares that are subject to a Restricted
Share Award. In connection with any election to receive a Restricted Share
Award, if a Participant fails to comply with Sections 6.3(b), 6.3(c) and 9.1 by
the thirtieth day after the Award Date, such Participant shall not receive a
Restricted Share Award but instead shall continue to hold a Deferred Share
Award.
     (b) Acknowledgement of Restrictions. Each Participant who has elected to
receive a Restricted Share Award shall, no later than the thirtieth day after
the Award Date, execute and deliver an acknowledgement form, on a form approved
by the Plan Administration Committee (an “Acknowledgement Form”), acknowledging
such Participant’s participation subject to the terms of the Plan including this
Section 6.3 and such other terms and conditions not inconsistent with the terms
of the Plan as the Plan Administration Committee shall determine on or before
the Award Date. Each Participant shall also deliver to the Plan Administration
Committee on or before such time a duly executed undated instrument of transfer
or assignment in blank, having

- 13 -



--------------------------------------------------------------------------------



 



attached thereto or to such certificate all requisite stock or other applicable
or documentary tax stamps, all in form and substance satisfactory to the Plan
Administration Committee, relating the Shares subject to a Restricted Share
Award.
     (c) Section 83(b) Election. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, each
Participant who has received a Restricted Share Award shall make a timely
election pursuant to Section 83(b) of the Code with respect to such Restricted
Share Award. A copy of such executed election shall be filed with the Plan
Administration Committee. On or before the distribution of Shares subject to a
Restricted Share Award, a Participant shall remit to the Company or a Subsidiary
(as determined by the Plan Administration Committee) an amount sufficient to
discharge the Company’s or such Subsidiary’s obligations with respect to any
taxes, withholding, assessment or governmental charge imposed on the
distribution of such Shares to such Participant. Each Participant will be solely
responsible for any and all tax liabilities payable by him in connection with
the grant and receipt of the Shares subject to a Restricted Share Award or
attributable to his making or failing to make such an election.
     (d) Securities Law Matters. Shares subject to Restricted Share Awards are
not expected to be registered under the Securities Act or any state securities
or “blue sky” laws, and it is not anticipated that there will be any U.S. public
market for the Shares.
     (e) Restrictions on Transferability. No Shares subject to a Restricted
Share Award may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until such Restricted Share Award vests in accordance with the
Award Certificate or Section 6.1(d). Thereafter, none of the Shares may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated or
otherwise disposed of unless (i) (A) such disposition is pursuant to an
effective registration statement under the Securities Act, (B) such disposition
is effected on the London Stock Exchange in compliance with Rule 904 of
Regulation S under the Securities Act, and the holder shall have delivered to
the Company evidence reasonably satisfactory to the Company to such effect,
(C) a Participant shall have delivered to the Company an opinion of counsel,
which opinion and counsel shall be reasonably satisfactory to the Company, to
the effect that such disposition is exempt from the provisions of Section 5 of
the Securities Act, or (D) a no-action letter from the Commission, reasonably
satisfactory to the Company, shall have been obtained with respect to such
disposition, and (ii) such disposition is pursuant to registration under any
applicable state or foreign securities laws or an exemption therefrom. Any
attempt by a Participant, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Shares subject to a Restricted
Share Award or any interest therein or any rights relating thereto without
complying with the provisions of the Plan including this Section 6.3 shall be
void and of no effect.
     (f) Legend. Each certificate evidencing Shares subject to a Restricted
Share Award shall be registered in the name of the Participant holding such
Restricted Share Award and shall bear the following (or similar) legends;
provided that, such certificate(s)

- 14 -



--------------------------------------------------------------------------------



 



shall bear the first legend described below only until the vesting of such
Restricted Share Award:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE AMVESCAP GLOBAL STOCK PLAN
AND THE RELEVANT AWARD CERTIFICATE, AND NEITHER THIS CERTIFICATE NOR THE SHARES
REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN ACCORDANCE
WITH SUCH PLAN, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS AND
MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS (i) (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, (B) SUCH
DISPOSITION IS EFFECTED ON THE LONDON STOCK EXCHANGE IN COMPLIANCE WITH RULE 904
OF REGULATION S UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND THE
HOLDER SHALL HAVE DELIVERED TO THE COMPANY EVIDENCE REASONABLY SATISFACTORY TO
THE COMPANY TO SUCH EFFECT, (C) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE
COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION IS EXEMPT FROM
THE PROVISIONS OF SECTION 5 OF SUCH ACT OR (D) A NO-ACTION LETTER FROM THE U.S.
SECURITIES AND EXCHANGE COMMISSION, REASONABLY SATISFACTORY TO COUNSEL FOR THE
COMPANY, SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH DISPOSITION AND (ii) SUCH
DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.”
     (g) Rights as a Shareholder. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, a Participant
holding Shares subject to a Restricted Share Award granted pursuant to
Section 6.1 may exercise full voting rights and other rights as a shareholder
with respect to the Shares subject to the Restricted Share Award during the
period in which such Shares remain unvested.
     (h) Dividends and Other Distributions. Except as otherwise provided in an
Award Certificate or any special Plan document governing a Share Award, a
Participant holding Shares subject to a Restricted Share Award shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares; provided that, if any such dividends or distributions are paid in Shares
or other securities, such Shares and other securities shall be subject to the
same vesting restrictions and restrictions on

- 15 -



--------------------------------------------------------------------------------



 



transferability as apply to the Shares subject to a Restricted Share Award with
respect to which they were paid.
ARTICLE VII
FUNDING OF THE PLAN
     Section 7.1 Unfunded Plan. The Plan shall be unfunded, including without
limitation for purposes of the United States of America Department of Labor
Regulation § 2520.104-23. Benefits under the Plan to a Participant shall be the
unfunded obligation of such Participant’s employer or former employer (the
Company or a Subsidiary, as the case may be). Notwithstanding the fact that the
Company established the Trust for the purpose of assisting itself and its
Subsidiaries in meeting their respective compensatory obligations to their
employees, the Company and each of the Subsidiaries, respectively, shall remain
obligated to pay the amounts credited to Participant’s Accounts as a result of
Awards under the Plan. In the event that assets of the Trust are used to satisfy
the claims of general creditors of the Company in accordance with Section 7.2
and the Trust Agreement, such assets shall be deemed to be sold at their fair
market value. Nothing shall relieve the Company and each of the Subsidiaries of
their respective liabilities under the Plan except to the extent amounts are
paid to Participants or Beneficiaries from the assets of the Trust.
     Section 7.2 Trust. Effective as of December 24, 1997, the Company
established the Trust, which is intended to be (i) a “grantor trust” within the
meaning of sections 671 et seq. of the Code of the Company and (ii) a “United
States person” within the meaning of section 7701(a)(30) of the Code, to assist
the Company and its Subsidiaries in meeting their respective compensatory
obligations to their employees. The Trust is part of an employees’ share scheme
as defined in section 743 of the Companies Act. The Trustee is State Street Bank
and Trust Company, and the Trust is domiciled in the State of New York. Pursuant
to the Trust Agreement, the Plan Administration Committee may remove the Trustee
and appoint a successor Trustee and may change the domicile of the Trust. The
Trust can hold Shares, cash and other property contributed to the Trust by the
Company to provide itself and the Subsidiaries with a source of funds to assist
each of them in meeting their respective compensatory obligations to their
employees. The Plan Administration Committee shall direct that the assets of the
Trust be invested and reinvested primarily in Shares.
     The trust agreement creating the Trust contains procedures to the following
effect: In the event of the insolvency of the Company or any Subsidiary, the
assets of the Trust shall be available to pay the claims of creditors of the
Company or such Subsidiary, as the case may be, as a court of competent
jurisdiction may direct. The Company or any Subsidiary shall be deemed to be
“insolvent” if the Company or such Subsidiary is generally unable to pay its
debts as they become due, or if the Company is subject to a pending proceeding
under the bankruptcy laws of the United Kingdom, or if such Subsidiary is
subject to a pending proceeding under the bankruptcy laws of the jurisdiction in
which it is organized or incorporated. In the event the Company or any
Subsidiary becomes insolvent, the Board of Directors and the Chief Executive
Officer of the Company or such Subsidiary, as the case may be, have a duty to
inform the Trustee in

- 16 -



--------------------------------------------------------------------------------



 



writing of the Company’s or such Subsidiary’s insolvency. Upon receipt of such
notice, or if the Trustee receives written notice from a person claiming to be a
creditor of the Company or any Subsidiary alleging such insolvency, the Trustee
shall cease making payments from the assets of the Trust on behalf of the
Company or such Subsidiary, shall hold such assets for the benefit of creditors
of the Company or such Subsidiary, as the case may be, and shall resume payments
from the assets of the Trust only after the Trustee has determined that the
Company or such Subsidiary, as the case may be, is not, or is no longer,
insolvent.
     Section 7.3 Internal Funding. The Subsidiaries shall have no obligations to
make contributions to the Trust, although a Subsidiary may reimburse the Company
for contributions to the Trust made by the Company on behalf of employees of
such Subsidiary.
ARTICLE VIII
ADDITIONAL SECURITIES MATTERS
     Subject to Sections 6.2(c) and 6.3, the Company shall use its best efforts
to ensure that any securities distributed to Participants hereunder are
marketable at the time of distribution. Notwithstanding anything herein to the
contrary, the Company shall not be obliged to cause to be delivered any
certificates evidencing Shares pursuant to the Plan unless and until the Company
is advised by its counsel that the delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of The Stock Exchange and any other securities exchange on
which Shares are traded. In addition to the covenants, agreements and
representations contained in Section 6.3, the Plan Administration Committee may
require, as a condition of the delivery of certificates evidencing Shares
pursuant to the terms hereof, the recipient of such Shares to make such
additional covenants, agreements and representations, and that such certificates
bear such additional legends, as the Plan Administration Committee, in its sole
discretion, deems necessary or desirable, provided that any such legends shall
not contravene any rules or regulations of The Stock Exchange or any applicable
statute.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     Section 9.1 Taxes. As a condition to the making of any Award, the vesting
of any Award, the lapse of the restrictions pertaining thereto or the
distribution of Shares subject to a Share Award, the Company or a Subsidiary may
require a Participant to pay such sum to the Company or such Subsidiary as may
be necessary to discharge the Company’s or such Subsidiary’s obligations with
respect to any taxes, withholding, assessment or other governmental charge
imposed on property or income received by the Participant pursuant to the Plan.
In accordance with the rules and procedures established by the Plan
Administration Committee and in the discretion of the Plan Administration
Committee, such payment may be in the form of cash, Shares, or other property.
The Company and the Subsidiaries shall have the right to withhold from any cash,
Shares, or property payable to a Participant (including any salary, bonus or any
other amount

- 17 -



--------------------------------------------------------------------------------



 



payable from the Company or a Subsidiary to the Participant) an amount
sufficient to satisfy applicable withholding tax requirements, prior to a
distribution of cash, Share certificates or other property under the Plan or to
direct the Trustee to withhold and sell any Shares subject to a Participant’s
vested Share Awards to satisfy applicable withholding tax requirements. In order
to satisfy such taxes, assessments or other governmental charges, the Plan
Administration Committee may direct the Trustee to pay to the Company or a
Subsidiary an amount to satisfy such obligation and to pay the balance to the
Participant. At the direction of the Participant and subject to the approval of
the Plan Administration Committee, the Company and its Subsidiaries may deduct
or withhold from any payment or distribution to a Participant whether or not
pursuant to the Plan in order to satisfy required withholding obligations under
the Plan.
     Section 9.2 No Special Employment Rights. Nothing contained in the Plan or
any Award Certificate shall confer upon any Participant any right with respect
to the continuation of the Participant’s employment by the Company or a
Subsidiary or interfere in any way with the right of the Company or a Subsidiary
at any time to terminate such employment or demote such Participant without
prior notice at any time for any or no reason. Each Participant shall, by
participating in the Plan, waive all and any right to compensation or damages in
consequence of the termination of his office or employment with the Company or a
Subsidiary for any reason whatsoever in so far as these rights arise or may
arise from his ceasing to have rights under the Plan as a result of such
termination. Nothing in the Plan shall be deemed to give any employee of the
Company or a Subsidiary any right to participate in the Plan.
     Section 9.3 Beneficiaries. Each Participant shall have the right to
designate in writing from time to time a Beneficiary by filing a written notice
of such designation with the Plan Administration Committee. A Participant may
revoke his Beneficiary designation by filing with the Plan Administration
Committee an instrument of revocation or a later designation. Any designation or
revocation shall be effective when received by the Plan Administration
Committee. In the event of the death of a Participant, certificates for Shares
payable in respect of vested Deferred Share Awards shall be distributed to the
Participant’s Beneficiary as soon as reasonably practicable. Unless the
Participant’s Beneficiary designation provides otherwise, no person shall be
entitled to benefits upon the death of the Participant unless such person
survives the Participant. If the Beneficiary designated by a Participant does
not survive the Participant or if the Participant has not made a valid
Beneficiary designation, such Participant’s Beneficiary shall be such
Participant’s estate.
     Section 9.4 Expenses. Subject to the Trust Agreement, all expenses and
costs in connection with the administration of the Plan shall be borne by the
Company and the Subsidiaries.
     Section 9.5 Titles and Headings Not to Control. The titles to Articles and
headings of Sections in the Plan are placed herein for convenience of reference
only and shall not affect the meaning of any of the provisions of the Plan.

- 18 -



--------------------------------------------------------------------------------



 



     Section 9.6 Amendment or Termination of Plan. The Remuneration Committee
may modify, amend, suspend or terminate this Plan in whole or in part at any
time, provided that, such modification, amendment, suspension or termination
shall not, without a Participant’s consent, affect adversely the rights of a
Participant with respect to outstanding Share Awards that have not previously
been forfeited; provided further, that the Remuneration Committee may, without a
Participant’s consent, amend the Plan from time to time in such a manner as may
be necessary to avoid having the Plan, the Trust Agreement or the Trust being
subject to ERISA, to avoid the current taxation of the assets held in the Trust,
or to avoid the imposition of any excise tax, penalty, or acceleration of
taxation under Section 409A of the Code. In this regard, neither a Participant’s
incurring tax liability nor the loss of an investment opportunity as a result of
the termination of the Plan shall be considered an impairment of the rights of a
Participant.
     Upon termination of the Trust, unvested Share Awards of each Participant
shall immediately vest and the Shares, cash or other property subject to such
Share Awards including, if applicable, the amount credited to each such
Participant’s Account, shall be distributed to each such Participant. In the
event that Shares or other property allocated to unvested Awards have been
previously forfeited, the Plan Administration Committee shall determine how such
Shares, cash or other property shall be applied to provide compensation and
benefits to employees of the Company and the Subsidiaries. No portion of the
assets held in the Trust shall revert to the Company or the Subsidiaries at any
time except for the reimbursement of taxes pursuant to Section 9.1 and the Trust
Agreement; provided that, in the event of the insolvency of the Company or any
Subsidiary, the assets of the Trust shall be available to pay the claims of
creditors of the Company or such Subsidiary, as the case may be, as provided in
Section 7.2 and the Trust Agreement.
     Section 9.7 Governing Law. The Plan, as amended from time to time, and all
rights hereunder shall be governed by, administered and enforced in accordance
with the laws of the State of New York (without reference to the choice of law
doctrine).
     Section 9.8 Waiver of Punitive Damages. There is no right to punitive,
exemplary or similar damages as a result of any controversy or claim arising out
of, relating to or in connection with the Plan, or the breach, termination or
validity thereof, and each Participant shall, by participating in the Plan,
waive all and any of such rights.
     Section 9.9 Restrictions on Transfer. No transfer (other than any transfer
made by will or by the laws of descent and distribution), charge or encumbrance
by a Participant of any right to any payment hereunder, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to such payment, and the transfer,
charge or encumbrance shall be of no force and effect.
     Section 9.10 Consolidation or Merger of the Company. In the event of the
consolidation, amalgamation, combination or merger of the Company with or into
any other corporation, or the sale by the Company of substantially all of its
assets, the resulting successor may continue the Plan by adopting the same by
resolution of its board

- 19 -



--------------------------------------------------------------------------------



 



of directors and by executing a proper supplemental agreement to the Trust
Agreement with the Trustee. Unless otherwise determined by the Remuneration
Committee, if within ninety days from the effective date of such consolidation,
amalgamation, combination, merger or sale of assets, such new corporation does
not adopt the Plan, the rights of all affected Participants to their respective
benefits with respect to vested and unvested Awards shall be non-forfeitable as
of the effective date of such consolidation, amalgamation, combination, merger
or sale of assets.
     Section 9.11 Set-off. In the event that the Company or a Subsidiary has any
claims against a Participant, the Company or Subsidiary (as the case may be)
may, in its discretion, offset such claims against its obligations to such
Participant under the Plan. The Company or Subsidiary, as the case may be, shall
give notice to the Participant of any set-off effected under this Section 9.11.
     Section 9.12 Special Rules Regarding Plan Administration Committee.
Notwithstanding any other provision of the Plan, with respect to any power of
the Plan Administration Committee described herein that is exercised with
respect to a Participant who is a member of the Plan Administration Committee
and the exercise of such power does not affect all Participants relatively
equally, such power shall be exercised with respect to such Participant by the
non-Participant members of the Plan Administration Committee who are United
States persons within the meaning of section 7701(a)(30) of the Code, if any;
provided that, if all members of the Plan Administration Committee are
Participants or none of the non-Participant members of the Plan Administration
Committee are United States persons within the meaning of section 7701(a)(30) of
the Code, then such powers shall be exercised with respect to such Participants
by the members of the Plan Administration Committee who are United States
persons within the meaning of section 7701(a)(30) of the Code.

- 20 -



--------------------------------------------------------------------------------



 



Appendix A
SPECIAL RULES RELATING TO
PARTICIPANTS IN JAPAN
     In order to comply with laws and regulations of Japan and notwithstanding
Section 6.1(d) or any other provision of the Plan, the Plan Administration
Committee shall not accelerate the time of distribution with respect to any
Awards of a Participant resident in, or employed by a Subsidiary that is
resident in, Japan.

 



--------------------------------------------------------------------------------



 



Appendix B
SPECIAL RULES RELATING TO
SECTIONS 6.1 and 6.3
     In order to comply with laws and regulations of France and notwithstanding
Sections 6.1(a) or 6.3 or any other provision of the Plan, Participants resident
for tax purposes in France, Canada, or Germany shall not have the ability to
elect to receive a Restricted Share Award in lieu of a Deferred Share Award.
     Notwithstanding Section 6.3(c) or any other provision of the Plan,
Participants resident for tax purposes in the following countries shall not be
required to make an election pursuant to Section 83(b) of the Code as a
condition to receiving a Restricted Share Award:
United Kingdom
Belgium
Ireland
Italy
France
Austria
Taiwan
Japan
Australia
China
Hong Kong

 



--------------------------------------------------------------------------------



 



Appendix C
SPECIAL RULES RELATING TO
PARTICIPANTS IN CANADA
     In order to comply with the laws and regulations of Canada and
notwithstanding Sections 6.1(a), 6.2(b), 6.2(c) or any other provision of the
Plan, (1) no distribution of Shares, cash or other property equivalent to the
amount credited to the Account of a Participant that was or, at the time of such
distribution, is considered a participant in a Retirement Compensation
Arrangement under Canadian tax law in respect of vested Deferred Share Awards
made prior to December 1, 2002 will be made to such Participant until his
termination of employment with the Company and its Subsidiaries or unless there
has been a “substantial change in the services rendered” by such Participant for
purposes of Section 248(1) of the Income Tax Act (Canada); and (2) No term or
condition imposed under an Award Certificate may have the effect of causing the
payment to a Participant or Beneficiary in satisfaction of his or her Deferred
Share Awards to occur after December 15 of the third calendar year following the
calendar year in respect of which such Deferred Shares Awards were granted.

 



--------------------------------------------------------------------------------



 



Appendix D
SPECIAL RULES RELATING TO
PARTICIPANTS IN IRELAND
     Notwithstanding Sections 6.1(d), 6.2(c), or 6.3 or any other provision of
the Plan, Participants resident for tax purposes in Ireland (1) shall not be
entitled to accelerated vesting of unvested Restricted Share Awards except in
the event of such Participant’s termination of employment with the Company or a
Subsidiary by reason of his death; (2) shall not be entitled to vote Shares that
are allocated to unvested Deferred Share Awards; and (3) shall not be entitled
to receive distributions in respect of vested and unvested Deferred Share Awards
other than in the form of Shares.

 



--------------------------------------------------------------------------------



 



Appendix E
SPECIAL RULES RELATING TO
PARTICIPANTS IN AUSTRALIA
     Notwithstanding Sections 6.1(a), 6.2(a), or 6.2(b) or any other provision
of the Plan, Participants resident for tax purposes in Australia shall not be
entitled to receive distributions in respect of vested and unvested Deferred
Share Awards other than in the form of Shares.

 



--------------------------------------------------------------------------------



 



 
AMVESCAP GLOBAL STOCK PLAN
Amended and Restated Effective as of August 30, 2005
 

 